DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 12-14 directed to method of making cheese analog non-elected without traverse in the response dated 8/25/2020.  Accordingly, claims 12-14 have been cancelled.
Claims 1-2, 4, 6-11 and 15-16 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, of 6/29/2020 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/29/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-2, 4, 6-16 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
Claims 1-2, 4, 6-16 are allowed because the closest prior art of record Sanchez and Carpenter and Guissepin either alone or in combination teach a cheese analogue comprising 10-24 wt.% waxy root or tuber starch with at least 90% amylopectin and potato protein. The advantages attained with this cheese analogue is that it has good melt characteristics (see page 1 lines 23 - 28 of the PCT publication), including good stretch. Tables 2, 5 and 6 show the advantageous melt characteristics, also in comparison to related compositions, as well as in comparison to commercial products (Table 3). The advantages of the cheese analogue are now claimed. In the present amendment, applicant now indicates in claim 1 that “the cheese 
Thus the claims 1-2, 4, 6-16 are free of prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212.  The examiner can normally be reached on M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JYOTI CHAWLA/
Primary Examiner, Art Unit 1792